Citation Nr: 0726641	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  07-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of educational assistance 
benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from August 1982 
to July 1998.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's apprenticeship program began in November 
2003 and extended beyond May 2005.  

2.  The veteran's apprenticeship program required that he 
complete a minimum of 8,780 hours of supervised work and 2 
years of formal schooling.


CONCLUSION OF LAW

The requirements for an extension of educational assistance 
benefits have been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.4261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

The Montgomery GI Bill program provides educational 
assistance benefits for individuals who first became members 
of the Armed Forces or first entered on active duty as 
members of the Armed Forces after June 30, 1985, and who meet 
certain other service requirements.  38 U.S.C.A. § 3011(a) 
(West 2002); 38 C.F.R. § 21.7042(a)(1) (2006).  In general, a 
veteran is entitled to 36 months of educational assistance, 
which must be used within 10 years of discharge from active 
duty.  38 U.S.C.A. § 3031 (West 2002).  In general, the 
effective date of education benefits is the later of the 
following dates:  the date that employment begins and one 
year prior to the date of claim.  38 C.F.R. § 21.4131(a), (c) 
(2006).

Such educational assistance benefits include apprenticeship 
courses by a training establishment that are approved by a 
State Approving Agency (SAA).  38 C.F.R. § 21.4261(a) (2006).  
The training establishment that furnishes the apprenticeship 
course must submit an application to the appropriate SAA that 
includes, among other information, the title and description 
of the specific job objective for which the veteran is to be 
trained; the length of the training period; a schedule 
containing major kinds of work or tasks to be learned; the 
number of hours of supplemental related instruction required; 
and any other additional information required by the SAA.  
38 C.F.R. § 21.4261(b).  Upon approving an apprenticeship 
course, the SAA will furnish VA with a letter of approval 
that contains the effective date of approval, the name and 
address of the school, the conditions of approval, the name 
of the course approved, the signature of the responsible 
official of the SAA, and any other fair and reasonable 
provisions.  38 C.F.R. § 21.4258 (a), (c) (2006).

The Board notes that the veteran's basic eligibility for 
educational assistance benefits is not at issue.  Rather, 
this appeal involves the amount of benefits to which the 
veteran is entitled under the law.  The veteran asserts in 
various documents throughout the claims file that the 
educational assistance benefits for his apprenticeship 
program should not have been terminated on May 30, 2005 and 
that he was entitled to the benefits until the completion of 
his apprenticeship course.  

A November 2003 Apprenticeship Agreement indicated that the 
veteran entered into an apprenticeship with the Minneapolis 
Plumbers Joint Apprenticeship Committee (the "Committee"), 
beginning on November 19, 2003 and continuing for 8,780 
hours, less a credit of 6,123 hours for prior experience.  
The Agreement noted that the required school time was not 
compensated.

An undated VA computer printout entitled Program Report noted 
that the length of the Committee's training program was 8,780 
hours.  

In his January 2005 claim, the veteran noted that his 
training with the Committee began in January 2004 and that 
his formal classes began in October 2004.  

A January 2005 Enrollment Certification indicated the veteran 
was enrolled in the Minneapolis Plumbers Apprenticeship 
Program.  The Committee's certifying official noted that the 
veteran was allowed 6,123 hours of credit for previous 
education or training.  The training dates were listed as 
November 19, 2003 through May 30, 2005.  The veteran had 
worked the following hours:  November 2003, 138 hours; 
December 2003, 154 hours; January 2004, 188 hours; February 
2004, 179 hours; March 2004, 161 hours; April 2004, 169 
hours; May 2004, 198 hours; June 2004, 199 hours; July 2004, 
177 hours; August 2004, 157 hours; September 2004, 184 hours; 
and August 2004, 155 hours.

A March 2005 VA Certificate of Eligibility indicated the 
veteran was eligible for 36 months of full time benefits.  
Those benefits were no longer available 10 years after the 
late the veteran was discharged, or, August 1, 2008.  A May 
2005 RO Award Letter notified the veteran that VA could not 
begin payment of the educational assistance benefits until 
January 18, 2004, one year prior to receipt of the veteran's 
claim for education benefits.

A July 2005 Monthly Certification indicated the veteran's 
hours worked from November 2004 through May 2005.  The 
veteran worked the following hours; November 2004, 131 hours; 
December 2004, 148 hours; January 2005, 157 hours; February 
2005, 152 hours; March 2005, 124 hours; April 2005, 182 
hours; and May 2005, 153 hours.  A May 2006 Notice of Change 
of Student Status was submitted by a certifying official of 
the Committee.  The notice indicated that the original 
apprenticeship agreement contained an incorrect ending date 
for the training program and that the correct date was 
September 30, 2006.  

In a June 2006 letter, the Committee Coordinator stated that 
the veteran worked as an apprentice with the Minneapolis 
Plumbers Apprenticeship program from June 2005 through April 
2006 for the following hours:  June 2005, 122 hours; July 
2005, 155 hours; August 2005, 175 hours; September 2005, 169 
hours; October 2005, 134 hours; November 2005, 152 hours; 
December 2005, 107 hours; January 2006, 165 hours; February 
2006, 138 hours; March 2006, 172 hours; and April 2006, 164 
hours.  In a July 2006 letter, the Coordinator stated that 
although the veteran was given credit for prior experience, 
he still needed to pass a state examination to become a 
journeyman plumber.  The Coordinator noted that although the 
veteran was provided credit for previous training, the 
veteran had only completed 6,000 hours through the 
Committee's program by the end of May 2006.  The Coordinator 
noted that the veteran could take the state examination in 
September 2006.

An August 2006 Enrollment Certificate submitted by a 
certifying official from the Committee noted that the 
veteran's current training dates were June 1, 2005 through 
June 1, 2007.

In a September 2006 letter, the RO stated that it could not 
pay benefits for training periods longer than the period 
approved by the SAA; that the SAA had approved the program 
for 8,780 hours; that the veteran had completed that number 
of hours; and that the RO could no longer award any benefits.  

At the May 2007 Board hearing, the veteran testified that 
although he entered into the apprenticeship program in 
November 2003 and began working, the school year did not 
begin until August 2004.  The veteran stated that the 
Committee required that he attend two years of formal 
schooling prior to taking the state journeyman's examination.  
The veteran testified, therefore, that although he was in 
school from August 2004 through May 2005 and had achieved the 
minimum number of hours required to take the state 
examination, the Committee required that he complete one more 
year of formal schooling from August 2005 through May 2006.  
The veteran also testified that the state required that 
apprentices remain in an approved apprentice program taking 
formal classes until the state journeyman examination was 
passed.  The veteran reported that he failed the state exam 
in February 2006, so he took classes prior to the normal 
start of the school year to help prepare for the next state 
examination.  He reported that he passed that examination in 
August 2006.  Last, the veteran testified that in order to 
finish the apprenticeship program, he needed the minimum 
amount of hours and two years of classroom training.  

At the hearing, the veteran submitted a portion of the 
Minnesota Plumbing Code (Code).  The Code provides that an 
applicant for a plumber's license must pass a State 
examination.  M.P.C. § 4715.3140.  An applicant for the 
journeyman examination must be a current registered 
apprentice in Minnesota and have satisfied the practical 
plumbing experience requirement.  To take the journeyman 
examination, an applicant must have at least four years of 
practical plumbing experience.  One year of practical 
plumbing experience consists of at least 1,750 hours.  M.P.C. 
§ 4715.3140.  

The Board finds that the veteran is entitled to an extension 
of his educational assistance benefits to encompass the 
remainder of his apprenticeship program.  VA records appear 
to indicate that the Committee's sole training requirement is 
8,780 hours.  But the weight of the evidence of record 
indicates that the apprenticeship program required both a 
minimum of 8,780 hours and here, 2 years of formal schooling, 
during which the veteran was required to work.  Although the 
RO indicated that the sole requirement of the training 
program was 8,780 hours, the veteran met that hour 
requirement in April 2005, yet the RO continued the benefits 
for another month, to the end of the veteran's formal school 
year as listed in the initial Enrollment Certification.  In 
addition, the veteran testified that the 8,780 hours was a 
minimum hour requirement, not a maximum, and that the 
Committee also required that he attend two years of formal 
schooling and work while doing so, prior to taking the state 
examination.  The Committee Coordinator noted that although 
the veteran had completed the minimum hour requirement, he 
was continuing with training and schoolwork prior to taking 
the state examination.  A Notice of Change of Student Status, 
submitted by a Committee certifying official, noted that the 
veteran's training dates were initially incorrectly listed 
and that the correct ending date for the training program was 
September 30, 2006.  The Board finds that the veteran was a 
very credible witness and notes that the evidence in the 
claims file tends to support the veteran's assertions.  
Miller v. Derwinski, 3 Vet. App. 201, 204 (1992) (noting that 
the Board must assess the credibility of lay statements).  
The Board finds that because the preponderance of the 
evidence and the benefit of the doubt are in the veteran's 
favor, an extension of the veteran's educational assistance 
benefits is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


ORDER

An extension of the veteran's educational assistance benefits 
is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


